At September Term, 1931, of the Superior Court of Craven County, there was a judgment in this action, overruling defendant's demurrer to the complaint. Defendant appealed from said judgment to the Supreme Court. At the hearing of this appeal, the judgment was reversed. 202 N.C. 318. It was held that the demurrer should have been sustained.
At April Term, 1932, of the Superior Court of Craven County, the action was again heard on plaintiff's motion for leave to amend his complaint. C. S., 515. The motion was denied by the judge, in the exercise of his discretion. From judgment denying his motion, and dismissing the action in accordance with the decision of the Supreme Court, the plaintiff appealed to the Supreme Court.
The order of the judge of the Superior Court denying plaintiff's motion for leave to amend his complaint, was made in the exercise of his discretion (C. S., 515) and is therefore not subject to review by this Court, on plaintiff's appeal. There is no contention on the part of the appellant that there was an abuse of the discretion vested in the judge by the statute; at least, there is nothing in the record to sustain this contention.
It is well settled that no appeal lies to this Court from an order or judgment made or rendered by a judge of the Superior Court in the exercise of discretion vested in him by statute. This appeal is therefore
Dismissed. *Page 247